  Case 19-20116           Doc 36   Filed 04/10/19 Entered 04/10/19 12:37:10       Desc Main
                                     Document     Page 1 of 8


KEN McCARTNEY, Bar No. 5-1335
The Law Offices of Ken McCartney, P.C.
Post Office Box 1364
Cheyenne, WY 82003
Tel (307) 635-0555
Email: bnkrpcyrep@aol.com

                    IN THE UNITED STATES BANKRUPTCY COURT

                             FOR THE DISTRICT OF WYOMING

In re:                                        )
         DENNIS MEYER DANZIK,                 )
                                              )       Case No. 19-20116
                                              )       CHAPTER 7
                                   Debtor.    )


 DEBTOR’S RESPONSE TO THE CWT PARTIES’ MOTION TO DISMISS THE
           ABOVE DESCRIBED CHAPTER 7 PROCEEDING

                 COMES NOW the Debtor above named, by counsel, Ken McCartney of

         The Law Offices of Ken McCartney, P.C., and he responds to the CWT Parties’

         Motion to Dismiss with Prejudice as follows:

         1.      The present case was commenced on March 12th, 2019, by voluntary

              petition.

         2.      The Motion to Dismiss in question is brought pursuant to 11 U.S.C. §

              707(a) alleging that the enumerated grounds for dismissal are not exhaustive,

              but merely illustrative. The movant suggests that here there is “cause” to

              dismiss because 1) the case was filed in bad faith, and 2) filing should be

              barred by res judicata.



                                             Page 1 of 8
Case 19-20116     Doc 36     Filed 04/10/19 Entered 04/10/19 12:37:10        Desc Main
                               Document     Page 2 of 8


                            BAD FAITH --ARGUMENT

           First of all the Debtor denies this chapter 7 case was brought in bad faith.

    There is nothing about desiring an orderly Chapter 7 liquidation of substantial

    assets that constitutes bad faith. The opposite might be true, but not relevant.

           The debtor is looking forward to the evidentiary hearing on this motion

    which will allow him to thoroughly address issues of bad faith in the related cases.

           Next, the 16 factors courts consider when deciding if a chapter 13 should be

    dismissed for the lack of good faith pursuant to 11 U.S.C. §1325(a)(3) can be

    reviewed but provide very little guidance given a chapter 7 Debtor’s minimal

    interaction with creditors over time and essentially no control of accumulation and

    distribution of the estate.

           The movant suggests that the Debtor cannot fulfill the “purpose of chapter

    7,” therefore, this case is filed in bad faith. He defines “purpose” as obtaining a

    fresh start. A fresh start is a relative concept. This Debtor will benefit from a

    discharge. But one has to ask where the “purpose of chapter 7” reaches out and

    grabs a definition based solely on fresh anything. Among the many purposes for

    chapter 7 relief, includes the desire to have an orderly distribution of assets

    without one opportunistic creditor grabbing the whole apple cart. That purpose

    will be fulfilled if this chapter 7 goes forward.

           The supporting material accompanying the motion is short on 10th Circuit

    law. Perhaps the reason for that is a directly in point Colorado District holding
                                      Page 2 of 8
Case 19-20116    Doc 36     Filed 04/10/19 Entered 04/10/19 12:37:10         Desc Main
                              Document     Page 3 of 8


    finding that §707(a) does not encompass good faith requirements.as a matter of

    law. In re Etcheverry, 221 B.R. 524, 526 (Bankr.D. Colo 1998). “This Court

    holds that there is not a “good faith” requirement contained in 11 U.S. C. §707(a)”

           Considering the lower Court’s holding described immediately above, the

    Colorado District Court, Judge Wiley Y. Daniel at 242 B.R. 503, Shangraw v.

    Etcheverry, (Colo. Dist. Ct Dec. 22, 199) takes apart “good faith” chapter 7

    dismissal. Counsel will quote extensively:

           “As a preliminary matter, it is important to note that commentators have

    questioned the ability of a bankruptcy court to dismiss a Chapter 7 case for lack of

    good faith. See Katie thein Kimlinger & William P. Wassweiler, The Good Faith

    Fable of 11 U.S.C. §707(a): How Bankruptcy Courts Have Invented A Good Faith

    Filing Requirement for Chapter 7 Debtors, 13 Bankr. Dev. J. 61 (199); see also, 6

    Collier on Bankruptcy P707.32[2] (“The power to dismiss a chapter 7 case for lack

    of good faith, if it exists at all is extremely limited.”) (emphasis added). While

    the Bankruptcy Code explicitly imposes a good faith requirement in the proposal

    of Chapter 11, 12 and 13 plans, see U.S.C. §§1129(a), 1225(a)(3), 1325(a)(3)

    (1999), no such mandate is articulated under Chapter 7. Section 707(a) of the

    Bankruptcy Code provides that a bankruptcy court

           May dismiss a case under this chapter only after notice and a hearing and
           only for cause, including—

    (1) unreasonable delay by the debtor this is prejudicial to creditors;

                                      Page 3 of 8
Case 19-20116    Doc 36    Filed 04/10/19 Entered 04/10/19 12:37:10         Desc Main
                             Document     Page 4 of 8


    (2) nonpayment of any fees or charges required under chapter 123 of title 26; and

    (3) failure of the debtor in a voluntary case to file, within fifteen days or such
    additional times as the court may allow after the filing of the petition commencing
    such case, the information required by paragraph (1) of section 521, but only on a
    motion by the United States Trustee

           The instances of “cause” set forth in Section 707(a) are merely illustrative

    and are not an exhaustive listing. In re Hammonds, 139 B.R. 535 (Bankr. D. Colo.

    1992).”

           The court goes on to recognize that a number of bankruptcy cases have

    found that the lack of good faith is a valid cause of dismissal under §707(a) citing

    several at page 504 including several in the Movants brief, i.e. In re Zick 931 F. 2d

    11244, 1126-27 (6th Cir. 1991).

           But Judge Daniel goes on:

    “In 1978 Congress enacted a new Bankruptcy Code. The Code did not contain

    any express requirement that bankruptcy petitions filed, be filed in good faith. It,

    however, did retain the concept that where a Debtor chooses to maintain its

    relationship with its creditors in an attempt to reorganize, the Debtor must

    demonstrate good faith in that relationship See 11 U.S.C. §§1129(a)3(3),

    1225(a)(3),1325(a)(3). (1999) The foregoing provisions contain identical

    language mandating that the court, prior to confirming a Chapter 11, 12, or 13

    plan, must find that the reorganization proposal has been made in good faith.

    [Judge Daniel] finds that the absence of this language in the Bankruptcy Code’s

                                      Page 4 of 8
Case 19-20116    Doc 36    Filed 04/10/19 Entered 04/10/19 12:37:10         Desc Main
                             Document     Page 5 of 8


    liquidation chapter, chapter 7, means that Congress did not incorporate a good

    faith requirement when a bankruptcy court rules on motions to dismiss under 11

    U.S.C. §707(a).

    Further support for this result comes from changes not made by Congress when it

    amended the Bankruptcy Code in 1986. It declined to insert a good faith

    requirement into §707(a) when it changed §707(b). Also in 1986 Coode changes

    strengthened the ability of United States Trustees to initiate action under §707(b)

    where there existed substantial abuse. Judge Daniel agrees the with bankruptcy

    judge in Etcheverry that “if Congress had wanted a ‘substantial abuse’ provision

    in 707(a) they could have inserted it as they did in §707(b), but they did not do so”

    In re Etcheverry, 221, B.R. at 525.

           The exclusion of good faith language in 11 U.S.C. §707(a) makes good

    sense if one examines the relationship of the Debtor and creditor in a liquidation

    case. When a Debtor liquidates, it surrenders all of its nonexempt assets for

    distribution among its creditors, and the debtor-creditor relationship is presumably

    terminated. Since liquidation requires no ongoing relationship between the Debtor

    and creditor, the ability to discharge should be made available to any debtor that is

    willing to risk the chance that some of its debts may not be discharged.”

           Judge Daniel took issue with two prior Colorado Bankruptcy Courts that

    had relied on good faith under 707(a).

                            RES JUDICATA – ARGUMENT
                                     Page 5 of 8
Case 19-20116     Doc 36     Filed 04/10/19 Entered 04/10/19 12:37:10           Desc Main
                               Document     Page 6 of 8


           There is nothing about the Bankruptcy Court’s ruling which denied the

    Debtor’s request that the second chapter 11 case be converted rather than

    dismissed which brings prejudice to the Debtor filing now for chapter 7. That

    ruling came on as a function of the court’s restrictions to alter or amend

    judgments, not necessarily the merits of the Debtor’s request.

    “ There has not been intervening change of controlling law regarding dismissal of a
    Chapter 11 bankruptcy case, pursuant to § 1112, as determined by the court in its ruling.
    Debtor does not present argument of new evidence previously unavailable.” Quoting the
    Order Denying reconsideration. Base case Doc 211

    To impose res judicata limiting the Debtor where congress intended there to be no

    limitations would require a specific finding and holding. Not to set that as the

    standard would deprive any Debtor from filing a subsequent bankruptcy case.

    That is an approach Congress did not take in the bankruptcy code. If anything the

    court’s denial of the CWT Parties’ request that the Debtor be enjoined from future

    filings for 180 days would appear to block that repeated request and supports the

    Debtor’s rights as a citizen.

        DISMISSAL WITH PREJUDICE AND BAR FILING FOR 180 DAYS

           The Debtor has done nothing wrong by seeking an orderly chapter 7

    distribution of funds he accumulated while in Chapter 11 bankruptcy. No orders

    were violated, and the prior dismissal was not voluntary, no code provision

    allowing a barrier to refiling has been triggered that would come close to

    justifying the relief the movant requests in this regard. Just as it was in the


                                       Page 6 of 8
 Case 19-20116      Doc 36    Filed 04/10/19 Entered 04/10/19 12:37:10        Desc Main
                                Document     Page 7 of 8


      Chapter 11 case, this request should be denied.

             WHEREFORE the Debtor pray the Motion be denied and the case proceed

      through normal course administration to the benefit of all creditors.

      DATED this 10th day of April, 2019.

                                  RESPECTFULLY SUBMITTED FOR:
                                  DENNIS MEYER DANZIK
                                  PROPOSED COUNSEL FOR THE DIP

                                  By:
                                  /s/ Ken McCartney
                                  KEN McCARTNEY, #5-1335
                                  The Law Offices of Ken McCartney, P.C.
                                  P.O. Box 1364
                                  Cheyenne, WY 82003-1364
                                  Telephone: (307) 635-0555
                                  Email: bnkrpcyrep@aol.com




                             CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 10th day of AQpril, 2019, a true and
correct copy of the foregoing Debtor’s Response to the CWT Parties’ Motion to Dismiss
and Bar refiling for 180 Days was served to the following parties:

Daniel Morse                                    Via Electronic Mail Only
Deputy US Trustee


Bradly Hunsicker                                Via Electronic Mail Only
Marcus Young, et al
Counsel for the CWT Parties
                                       Page 7 of 8
Case 19-20116   Doc 36   Filed 04/10/19 Entered 04/10/19 12:37:10   Desc Main
                           Document     Page 8 of 8




                                          /s/ Ken McCartney
                                          KEN McCARTNEY




                                 Page 8 of 8
